Exhibit 10.21


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

       This Amended and Restated Executive Employment Agreement (the
“Agreement”) is made as of June 7, 2005 (the “Effective Date”) between CNS,
Inc., a Delaware corporation (“CNS”), and Dan Cohen (“Employee”) and amends and
restates the Executive Employment Agreement dated February 12, 1999, as amended
June 29, 2001, June 29, 2003 and June 30, 2004 between CNS and Employee.

       WHEREAS, CNS considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of CNS and its shareholders; and

       WHEREAS, Employee has made and is expected to continue to make, due to
his experience and knowledge, a significant contribution to the profitability,
growth and financial strength of CNS; and

       WHEREAS, it is in the best interests of CNS to receive certain assurances
from Employee regarding CNS’s confidentiality, competition and other proprietary
business concerns;

       THEREFORE, in consideration of the foregoing and of this Agreement,
continued employment and other benefits hereunder, as well as other mutual
covenants and obligations hereinafter set forth, CNS and Employee agree as
follows:

  1.   Employment.  Employee’s sole duties and responsibilities will be that of
Chairman of the Board of Directors of CNS, Inc., a part-time, regular position
with the Company. As such, Employee will perform the duties of Board Chairman
and director, which shall include chairing Board meetings and interacting with
the Chief Executive Officer as appropriate. Employee agrees to make himself
available to assist the CEO and CFO, as requested, in reviewing new products and
negotiating licensing contracts with inventors. Employee will also provide other
expertise and assistance, as requested by the CEO or other members of the
Management Team. The Company will provide Employee home office support and will
make an office available to Employee at CNS.


  2.   Term.  The Company agrees to retain Employee as an employee of the
Company under the terms of this Agreement until June 30, 2006, at which time,
unless the Agreement is extended by mutual agreement of the parties, the
Agreement shall terminate, except with respect to the provisions of Sections 6,
7, 8, 9, 10 and 11 of the Agreement, which shall survive. Effective June 30,
2006, Employee will cease to be an employee of the Company, and Employee’s
salary, perquisites and any other welfare and fringe benefits provided to him as
an employee shall thereupon cease. Employee shall not be entitled to any salary
continuation, severance or similar payment from the Company under the Agreement
or any policy or practice of the Company because of such termination on June 30,
2006.


--------------------------------------------------------------------------------

  3.   Compensation.  As full compensation during the term of employment for
services as Chairman, the Company will pay Employee a base salary at a rate of
One Hundred Thousand Dollars ($100,000) per annum, payable in semi-monthly
installments, subject to tax withholding to the extent required by law. Employee
will not accrue paid time off during the term of employment, but shall be
entitled to take time off as required without any change in base salary.


  4.   Benefits.  Employee shall be entitled to such insurance, 401(k) program
and other benefits available to all part-time salaried employees of CNS, subject
to any limitations on such benefits to officers, directors or highly paid
employees in order that such benefit programs qualify under federal or state law
for favored tax or other treatment. Such benefit programs may be changed from
time to time by the Company. Employee shall also be entitled to reimbursement of
his reasonable and necessary expenses incurred in connection with the
performance of his duties hereunder. The Company shall also pay or reimburse
Employee for the reasonable and necessary costs associated with a home office
maintained by the Employee, provided that the Employee provides reasonable proof
of such expenses in accordance with general Company policies.


  5.   Termination by Employee.  Employee may resign his employment with CNS
effective upon 30 days’ advance written notice to the Chief Executive Officer.
If Employee resigns under this paragraph, the Chief Executive Officer retains
the right to terminate his employment, effective upon written notice to
Employee, at any time during the 30-day notice period; provided, however, that
base salary and the employer portion of his health insurance premiums will
continue to be paid by CNS for the duration of the 30-day notice period.


  6.   Confidential  Information.  All knowledge and information not already
available to the public which Employee may acquire or has acquired with respect
to product development, improvements, modifications, discoveries, designs,
methods, systems, computer software, programs, codes and documentation,
research, designs, formulas, instructions, methods, inventions, trade secrets,
services or other private or confidential matters of CNS (such as those
concerning sales, costs, profits, organizations, customer lists, pricing
methods, etc.), or of any third party which CNS is obligated to keep
confidential, shall be regarded by Employee as strictly confidential and shall
not be used by Employee directly or indirectly or disclosed to any persons,
corporations or firms. All of the foregoing knowledge and information are
collectively termed “Confidential Information” herein. Employee’s obligations
under this paragraph will not apply to any information which (a) is or becomes
known to the general public under circumstances involving no breach by Employee
of the terms of this paragraph; (b) is generally disclosed to third parties by
CNS as a continuing practice without restriction on such third parties; (c) is
approved for release by written authorization of CNS’s Board; or (d) Employee is
obligated by law to disclose.


  7.   Disclosure and Transfer of Product Developments, etc.


    a.   Employee will make full and prompt disclosure to CNS of all product
developments, improvements, modifications, discoveries, computer software,
programs, codes and documentation, research, designs, formulas, configurations,



2

--------------------------------------------------------------------------------

      instructions, methods and inventions (all of which are collectively termed
“Developments” herein), whether patentable or not, made, discovered, conceived
or first reduced to practice by Employee or under his direction during his
employment, alone or with others, whether or not made or conceived during normal
working hours or on the premises of CNS which relate in any material way to the
business or to research or development work of CNS. Employee confirms by his
acceptance of this Agreement that CNS owns and shall own all of the
Developments.


    b.   Employee also agrees on behalf of himself and his heirs and legal
representatives that he will promptly communicate, disclose and transfer to CNS,
free of encumbrances and restrictions, all of his right, title and interest in
the Developments covered by subparagraph 7.a. and any patents or patent
applications covering such Developments and to execute and deliver such
assignments, patents and applications, and any other documents as CNS may
direct, and to cooperate fully with CNS to enable it to secure any patents or
otherwise protect such Developments in any and all countries. Employee shall
assign to CNS any and all copyrights and reproduction rights to all material
prepared by Employee in connection with his employment.


    c.   Notwithstanding subparagraphs 7.a. and b., however, this paragraph 7
shall not apply to Developments for which no equipment, supplies, facility or
trade secret information of CNS was used and which was developed entirely on the
Employee’s own time, and (1) which do not relate (a) directly to the business of
CNS, or (b) to CNS’s actual or demonstrably anticipated research or development;
or (2) which does not result from any work performed by Employee for CNS.


       This will confirm that Employee’s obligations to CNS under paragraphs 6,
7 and 8 will continue after the termination of Employee’s employment.

  8.   Non-Competition.  During the term of Employee’s employment by CNS and for
twelve (12) months thereafter, Employee shall not directly or indirectly engage
in, enter into or participate in the business of CNS or in any business or
commercial activity which does or is reasonably likely to compete with or
adversely affect the Business or products of CNS, either as an individual for
Employee’s own account, as a partner or a joint venturer, or as an officer,
director, consultant or holder of more than five percent (5%) of the entity
interest in, any other person, firm, partnership or corporation, or an employee,
agent or salesman for any person. In addition, during such period Employee shall
not: avail himself of any advantages or acquaintances he has made with any
person who has, within the twelve (12) month period ended on the date of
termination of his employment, been a customer of CNS or its affiliates, and
which would, directly or indirectly, materially divert business from or
materially and adversely affect the Business of CNS; interfere with the
contractual relations between CNS and any of its employees; or employ or cause
to be employed in any capacity or retain or cause to be retained as a consultant
any person who was employed in any capacity by CNS during the twelve (12) month
period ended on the date of termination of Employee’s employment.



3

--------------------------------------------------------------------------------

       For purposes of this Agreement, the “Business of CNS” or “Business” means
and includes the business of the manufacture, production, sale, marketing and
distribution of the Breathe Right strip and any other products currently offered
or currently under development by CNS or offered or currently under development
by CNS during one (1) year prior to the date of termination of Employee’s
employment.

       Inasmuch as the activities of CNS are conducted on an international
basis, the restrictions of this paragraph 8 shall apply throughout the United
States, Canada, Japan, Europe and Mexico.

  9.   Non-Solicitation.  During the term of Employee’s employment by CNS and
for twelve (12) months thereafter, Employee shall not directly or indirectly
solicit any current or prospective CNS customer, broker, vendor or distributor
for the purpose of providing products or services for or on behalf of said
customer, broker, vendor or distributor which are competitive with the products
or services being provided by CNS, which are in the development stages of being
competitive with the products or services being provided by CNS, or which would
in any way cause said customer, broker, vendor or distributor to discontinue or
reduce its business relationship with CNS. Current CNS customers, brokers,
vendors or distributors include those customer, brokers, vendors or distributors
with whom CNS has had a business relationship at any time within one year
immediately preceding Employee’s termination date. Prospective CNS customers,
brokers, vendors and distributors include those with whom (a) a CNS
representative has been in direct personal contact; and (b) CNS has a reasonable
opportunity of entering into a business relationship within six months following
Employee’s termination date. Employee also agrees that during his employment in
the one-year period following his employment, he will not directly or indirectly
solicit any CNS employees to terminate his or her employment with CNS. This
Employee non-solicitation obligation applies to Employees of CNS during
Employee’s employment and as of his termination date.


  10.   Remedies.  Employee acknowledges that the restrictions set forth in
paragraphs 6, 7, 8 and 9 hereof are reasonably necessary to protect legitimate
business interests of CNS. It is understood that if Employee violates his
obligations under any of these paragraphs, CNS would suffer irreparable harm for
which a recovery of money damages would be an incomplete and inadequate remedy.
It is therefore agreed that CNS, in addition to any remedies at law, shall be
entitled, as a matter of right, in any court of competent jurisdiction, to a
mandatory injunction restraining Employee pending litigation, as well as upon
final determination thereof, from violating this Agreement. In addition, CNS
will discontinue payment to Employee of any salary, benefits or bonus which he
may be entitled to receive or is receiving under paragraph 5 hereunder, or
otherwise in the event of his violation of any of his obligations under this
Agreement.


  11.   Severability.  The parties intend that the covenants and agreements
contained herein shall be deemed to be a series of separate covenants and
agreements, one for each and every state of the United States and political
subdivision outside the United States where the business described is conducted.
If, in any judicial proceeding, a court shall refuse to enforce any of the
separate covenants deemed included in such action, then such unenforceable
covenants



4

--------------------------------------------------------------------------------

shall be deemed eliminated from the provisions of this Agreement for the purpose
of such proceeding to the extent necessary to permit the remaining covenants to
be enforced in such proceeding. Further, in the event that any provision is held
to be overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and enforced as amended.

  12.   Binding Effect.


    a.   CNS will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of CNS to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that CNS would be required
to perform it if no such succession had taken place, in which case, the term
“CNS” as used in this Agreement shall instead refer to CNS’ successor. Failure
of CNS to obtain such assumption and agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement.


    b.   This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, successors, heirs, and designated
beneficiaries. If Employee should die while any amount would still be payable to
Employee hereunder if Employee had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Employee’s designated beneficiaries, or, if there is no such
designated beneficiary, to Employee’s estate.


  13.   Entire Agreement.  From and after the date of this Agreement the terms
and provisions of this Agreement constitute the entire agreement between the
parties and this Agreement supersedes any previous oral or written
communications, representations or agreements with respect to any subject,
including the subject matter of compensation, bonus, participation and profit
sharing and termination compensation.


  14.   Waiver and Interpretation.  The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the breaching party. No waiver
shall be valid unless in writing and signed by the party providing such waiver.
If any provision of this Agreement is held by any court to be unenforceable,
then such provision shall be deemed to be eliminated from the Agreement to
permit enforceability of the remaining provisions. If any provision is held to
be overbroad, such provision shall be amended to narrow its application to the
extent necessary for enforceability.


  15.   Applicable Law.  All questions pertaining to the validity, construction,
execution and performance of this Agreement shall be construed and governed in
accordance with the laws of the State of Minnesota. The parties consent to the
personal jurisdiction of the State of Minnesota, waive any argument that such a
forum is not convenient, and agree that any litigation relating to this
Agreement shall be venued in Minneapolis, Minnesota.



5

--------------------------------------------------------------------------------


  16.   Tax Withholding.  CNS may withhold from any payment of benefits under
this Agreement (and forward to the appropriate taxing authority) any taxes
required to be withheld under applicable law.


  17.   Notice.  Any notice required or desired to be given under this Agreement
shall be deemed given if in writing sent by certified mail to his residence in
the case of Employee, or to its principal office in the case of CNS.


       IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first set forth above.


CNS, INC.     By /s/  Marti Morfitt

--------------------------------------------------------------------------------

Its President and Chief Executive Officer   EMPLOYEE   /s/  Dan Cohen

--------------------------------------------------------------------------------

Dan Cohen








--------------------------------------------------------------------------------